        Case 1:15-cv-10033-KPF-SN Document 470 Filed 03/31/20 Page 1 of 1



                                  250 VESEY STREET • NEW YORK, NEW YORK 10281.1047

                                TELEPHONE: +1.212.326.3939 • FACSIMILE: +1.212.755.7306


                                                  March 31, 2020

VIA ECF
The Honorable Sarah Netburn
United States District Court
Southern District of New York
40 Foley Square, Room 430
New York, New York 10007

  Re: NCUA et al v. Wells Fargo Bank, N.A., 14-cv-10067 (KPF) (SN)
      Phoenix Light SF Ltd. et al. v. Wells Fargo Bank, N.A., 14-cv-10102 (KPF) (SN)
      Commerzbank AG v. Wells Fargo Bank, N.A., 15-cv-10033 (KPF) (SN)

Dear Judge Netburn:

        We write regarding Your Honor’s March 30, 2020 Order resolving the parties’
disagreement about page limits on upcoming summary judgment briefs. As reflected in
Plaintiffs’ March 26, 2020 letter to the Court, during the meet and confer process, the parties
agreed that: (a) Wells Fargo’s time to serve its combined oppositions to the Plaintiffs’ summary
judgment motions and its reply in support of its own motions for summary judgment may be
expanded from 30 to 60 days (to July 13, 2020), with Plaintiffs’ cross-motion replies due 30 days
later (August 12, 2020); and (b) the parties may seek relief to the extent disruptions caused by
COVID-19 create the need for additional extensions. See Letter from Scott Attaway to
Hon. S. Netburn, dated March 26, 2020 [NCUA Dkt. No. 494, Phoenix Light Dkt. No. 510, and
Commerzbank Dkt. No. 466].

         We respectfully request that the Court approve the parties’ agreement.

                                                                Respectfully submitted,


                                                                /s/ Howard F. Sidman               .
                                                                Howard F. Sidman
                                                                Jones Day
                                                                Counsel for Wells Fargo Bank, N.A.




AMS TERDAM • ATL ANTA • BEIJING • BOS TO N • BRISBANE • BRUSSEL S • CHICAGO • CLEVEL AND • COLUMBUS • DALL AS • DETROIT
DUBAI • DÜSSELDORF • FRANKFUR T • HONG KONG • HOUS TON • IRVINE • LO NDON • LOS ANGELES • MADRID • MELBOURNE
MEXICO CIT Y • MIAMI • MIL AN • MINNEAPOLIS • MOSCOW • MUNICH • NEW YORK • PARIS • PER TH • PITTSBURGH • SAN DIEGO
SAN FRANCISCO • SÃO PAULO • SAUDI ARABIA • SHANGHAI • SILICON VALLEY • SINGAPORE • S YDNEY • TAIPEI • TOKYO • WASHINGTON
